Remarks
Claims 1-10 and 12-23 are pending.  
Claims 1-8 and 16-23 remain withdrawn from consideration.  
Claims 9, 10, and 12-15 are rejected below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 9, 10, and 12-15 have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the named entity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the named entity".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein1 (U.S. Patent Application Publication 2016/0315969) in view of Speede  (U.S. Patent Application Publication 2019/0028832).
Regarding Claim 9,
Goldstein1 discloses a computer implemented method comprising:
Receiving, by a third party server from an organization, one or more rules governing authentication of messages transmitted from a named entity device that is associated with the organization, the named entity device being an IoT device, the organization having a namespace, the third party server delegated by the organization for managing a delegated namespace of the organization, the delegated namespace being a section of the namespace (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures; DNS server receiving rules, validation record, etc., from a domain owner, delivering domain, sending domain, sender, etc., with IP address, identifier, domain name, sub-domain, etc., for example);
Storing, in the delegated namespace, an identity record of the named entity device, the identity record comprising a unique device identifier of the named entity device, the unique identifier having a format that is under the namespace of the organization, one or more contextual conditions of the named entity device, and a credential of the named entity 
Receiving, by the third party server, an authentication query from a recipient IoT device that attempts to authenticate a message transmitted from a transmitter IoT device purportedly associated with the unique device identifier belonging to the named entity device, the authentication query from the recipient IoT device including contextual metadata of the transmitter IoT device (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures; query to DNS server including identifier, IP address, domain name, sub-domain, etc., any metadata within the message, such as data in the header, identifiers, addresses, rules, etc., for example);
Examining the contextual metadata using at least one of the rules provided by the organization for authenticating the message (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures; rules specify how to determine if the sender/delivering entity is authentic/authorized, for example);
Determine, by the third party server and based on the unique device identifier and the one or more rules specified by the organization, a 
Transmitting the response to the message recipient, the response including the credential of the named entity device and (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures; response to receiver letting receiver determine if message is authentic, for example);
But does not explicitly disclose the one or more contextual conditions comprising an authorized geographical location of the named entity device, the contextual metadata comprising geographical information associated with a location from which the message was transmitted, and the response including the authorized geographical location of the named entity device.  
Speede, however, discloses the one or more contextual conditions comprising an authorized geographical location of the named entity device the named entity device being an IoT device (Exemplary Citations: for example, Abstract, Paragraphs 21, 26-32, 34, 35, 37, 39-45, 49-63, 68-71, 
The contextual metadata comprising geographical information associated with a location from which the message was transmitted (Exemplary Citations: for example, Abstract, Paragraphs 21, 26-32, 34, 35, 37, 39-45, 49-63, 68-71, and associated figures; current location inside or outside geofence, for example); and
The response including the authorized geographical location of the named entity device (Exemplary Citations: for example, Abstract, Paragraphs 21, 26-32, 34, 35, 37, 39-45, 49-63, 68-71, and associated figures; metadata/amended metadata including geofence information, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the geofencing techniques of Speede into the email validation system of Goldstein1 in order to allow senders to control which geographical locations receivers may access data from, inform the sender if the receiver roams outside of a geofence, provide complete control to creators/owners, and/or to increase security in the system.  
Regarding Claim 12,
Goldstein1 as modified by Speede discloses the method of claim 9, in addition, Goldstein1 discloses that determining the response to the authentication query comprises:

Using the credential to verify attested metadata of the named entity device that is included in the message (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures; verifying the above with the above, for example);
Responsive to a successful verification, determining that the message is authenticated, wherein the response comprises an indication that the third party server has determined that the message is authenticated (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures).  
Regarding Claim 13,
Goldstein1 as modified by Speede discloses the method of claim 9, in addition, Goldstein1 discloses that the namespace is a DNS (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures).  

s 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein1 in view of Speede and Goldstein2 (U.S. Patent 9,686,073).
Regarding Claim 10,
Goldstein1 as modified by Speede does not explicitly disclose that the credential of the named entity device includes a public key of the named entity, the public key capable of authenticating a digital signature signed by the named entity.  
Goldstein2, however, discloses that the credential of the named entity device includes a public key of the named entity, the public key capable of authenticating a digital signature signed by the named entity (Exemplary Citations: for example, Abstract, Column 1, lines 21-67; Column 2, lines 9-24; Column 3, lines 4-18; Column 4, lines 8-24; Column 4, line 49 to Column 5, line 49; Column 6, lines 8-27; Column 6, lines 46-54; Column 7, line 39 to Column 8, line 4; Column 8, lines 35-41; and associated figures; getting public key from DNS server and verifying signature with it, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the authentication and key distribution techniques of Goldstein2 into the email validation system of Goldstein1 as modified by Speede in order to allow the system to take advantage of the security of public key encryption, to provide for better authentication of the sending/signing entity, to increase 
Regarding Claim 14,
Goldstein1 as modified by Speede discloses the method of claim 13, in addition, Goldstein1 discloses that the unique device identifier is an address in the DNS and the response to the authentication query comprises data of the named entity device, the data being stored at the address (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures);
But does not explicitly disclose that the data is a public key.  
Goldstein2, however, discloses that the unique device identifier is an address in the DNS and the response to the authentication query comprises a public key of the named entity device, the public key being stored at the address (Exemplary Citations: for example, Abstract, Column 1, lines 21-67; Column 2, lines 9-24; Column 3, lines 4-18; Column 4, lines 8-24; Column 4, line 49 to Column 5, line 49; Column 6, lines 8-27; Column 6, lines 46-54; Column 7, line 39 to Column 8, line 4; Column 8, lines 35-41; and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the authentication and key distribution techniques of Goldstein2 into the email validation system of Goldstein1 as modified by Speede in order to allow 
Regarding Claim 15,
Goldstein1 as modified by Speede discloses the method of claim 13, in addition, Goldstein1 discloses that the transmitter IoT device is an IoT sensor whose data is stored in the DNS (Exemplary Citations: for example, Abstract, Paragraphs 24, 25, 30, 31, 33, 34, 37, 38, 40-46, 49-51, 54, 55, 62, 65-68, 71-80, 82, and associated figures);
But does not explicitly disclose that the data is a public key.  
Goldstein2, however, discloses that the transmitter IoT device is an IoT sensor whose public key is stored in the DNS (Exemplary Citations: for example, Abstract, Column 1, lines 21-67; Column 2, lines 9-24; Column 3, lines 4-18; Column 4, lines 8-24; Column 4, line 49 to Column 5, line 49; Column 6, lines 8-27; Column 6, lines 46-54; Column 7, line 39 to Column 8, line 4; Column 8, lines 35-41; Column 13, lines 1-10; and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the authentication and key distribution techniques of Goldstein2 into the email validation system of Goldstein1 as modified by Speede in order to allow the system to take advantage of the security of public key encryption, to provide for better 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432